PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $28.46 for damage to an article of her clothing. Claimant was in respondent's office on or about June 12, 1989, when her skirt became hooked on a file cabinet, and was ripped. The respondent admits the validity of the claim and states that it was not paid because the respondent does not have a fiscal method to pay it.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $28.46.